 


110 HR 1726 IH: Farm Animal Stewardship Purchasing Act
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1726 
IN THE HOUSE OF REPRESENTATIVES 
 
March 28, 2007 
Mr. DeFazio (for himself, Mr. Shays, Mr. Kucinich, Ms. Schakowsky, Mr. Frank of Massachusetts, and Mr. Moran of Virginia) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To promote more humane treatment of farm animals. 
 
 
1.Short titleThis Act may be cited as the Farm Animal Stewardship Purchasing Act. 
2.Findings and declaration of policy 
(a)FindingsCongress finds the following: 
(1)More humane treatment of livestock minimizes needless suffering, results in safer and better working conditions for persons engaged in the animal agricultural industry, brings about improvement of products, and generates other benefits for producers, processors, consumers, public health, and the environment, which expedite an orderly flow of livestock products in interstate and foreign commerce. 
(2)The Federal Government can lead by example in the marketplace and encourage more humane practices by purchasing products derived from livestock raised in compliance with this Act. 
(b)Declaration of policyIt is the policy of the United States that the raising of livestock, including pigs, cattle, bison, chickens, turkeys, ducks, geese, goats, sheep, rabbits, ostriches, emus, rheas, and other non-aquatic animals used, or intended for use, for food production shall be consistent with the basic principles of animal welfare. 
3.Minimum compliance requirements for federal procurement 
(a)In generalThe Federal Government may not purchase any food product derived from a covered animal unless such covered animal is raised in compliance with subsection (b). 
(b)ComplianceA covered animal is raised in compliance with this subsection only if the animal is— 
(1)provided adequate space to stand, lie down, move his or her head freely, turn around completely, and fully extend all limbs or wings without touching any part of an enclosure or another animal; 
(2)provided daily access to adequate food and water sufficient to ensure the health and well-being of the covered animal without forced feeding or feed withdrawal; 
(3)provided adequate veterinary care, including prompt treatment or humane euthanasia of a sick or injured covered animal; and 
(4)in the case of a covered animal that is a mammal, the offspring of a dam that was kept in compliance with paragraphs (1) through (3) during the pregancy yielding such offspring. 
4.ExemptionsNothing in this Act shall apply to a covered animal— 
(1)during lawful transport; 
(2)in lawful rodeo exhibitions, State or county fair exhibitions, or other similar exhibitions; 
(3)in lawful scientific or agricultural research; 
(4)while undergoing an examination, test, treatment, or operation for individualized veterinary purposes to improve the well-being of such covered animal; or 
(5)in the case of a sow, during the seven day period prior to the date the sow is expected to give birth. 
5.Covered animal definedIn this Act, the term covered animal means any non-aquatic farm animal, including a pig, head of cattle, head of bison, chicken, turkey, duck, goose, goat, sheep, rabbit, ostrich, emu, or rhea used or intended for use in food production. 
6.Effect on other lawsNothing in this Act shall modify, limit, or repeal any law in effect upon the date of the enactment of this Act or preempt any State or local law. 
7.Effective dateThis Act shall take effect on the date that is two years after the date of the enactment of this Act. 
 
